     Case 1:19-cv-00309-MCR-GRJ Document 13 Filed 03/29/21 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

LEO PRICE, JR.,

        Petitioner,

v.                                         CASE NO. 1:19cv309-MCR-GRJ

SEC’Y, FLA. DEP’T OF CORR.,

        Respondent.
                                      /

                                          ORDER

        The magistrate judge issued a Report and Recommendation on January 19,

2021.        ECF No. 11.   The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.      The magistrate judge’s Report and Recommendation (ECF No. 11) is

adopted and incorporated by reference in this Order.
      Case 1:19-cv-00309-MCR-GRJ Document 13 Filed 03/29/21 Page 2 of 2



                                                                     Page 2 of 2

       2.     Respondent’s Motion to Dismiss the Petition for Writ of Habeas

Corpus, ECF No. 6, is GRANTED, and the Petition for Writ of Habeas Corpus, ECF

No. 1, is DISMISSED as untimely under 28 U.S.C. § 2244(d)(1).

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 29th day of March 2021.



                                         s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 1:19cv309-MCR-GRJ
